Exhibit 10.2
Waiver, Release and Option Agreement for Taribavirin
This Waiver, Release and Option Agreement for Taribavirin (the “Agreement”) is
entered into and made effective as of the latest date of signature appearing
below (the “Effective Date”) by and between Valeant Pharmaceuticals
International, a Delaware corporation having offices located at One Enterprise,
Aliso Viejo, California 92656 (“Valeant”), Schering Corporation, a New Jersey
corporation having offices located at 2000 Galloping Hill Road, Kenilworth, New
Jersey 07033 (“Schering”) and Schering-Plough Ltd., a Swiss corporation having
offices located at Weystrasse 20, 6000 Lucerne 6, Switzerland (together with
Schering referred to herein as “SP”). (Each of SP and Valeant is referred to
from time to time herein individually as a “Party” or collectively as the
“Parties”.)
WHEREAS, SP and Valeant (as successor in interest to ICN Pharmaceuticals, Inc.
and RibaPharm, Inc.) are parties to that certain Agreement, dated November 14,
2000, (the “November 2000 Agreement”) which grants SP certain rights of first
and last refusal with respect to certain products being developed by Valeant
and/or its Affiliates, and
WHEREAS, Valeant is developing a proprietary product known as Taribavirin (as
defined below) and desires to grant exclusive licenses to develop and
commercialize Taribavirin to one or more independent third parties, and
WHEREAS, Valeant desires, and SP is willing to grant, a waiver and release from
all of SP’s rights of first and last refusal under the November 2000 Agreement
with respect to Taribavirin on the terms and conditions set forth in this
Agreement,
NOW, THEREFORE, in consideration of the above and the mutual covenants set forth
in this Agreement and other valuable consideration the sufficiency of which is
hereby acknowledged by the Parties, the Parties agree as follows:
1. Definitions. All capitalized terms used in this Agreement (whether in the
singular or plural) shall have their respective meanings as set forth herein,
including without limitation the following:
1.1 “Affiliate” shall mean, with respect to each Party, any entity that directly
or indirectly controls, is controlled by, or is under common control with, such
Party, where control means the direct or indirect ownership of more than fifty
percent (50%) of the outstanding voting securities of an entity, or such other
relationship as results in actual control over the management, assets, business
and affairs of an entity.
1.2 “F&LR Rights” shall mean all of the rights, options and other interests
granted to SP and its Affiliates under Sections 5.1 and 5.2 of the November 2000
Agreement.
 

**   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 



--------------------------------------------------------------------------------



 



1.3 “Japan License Agreement” shall have the meaning set forth in Section 3 of
this Agreement.
1.4 “Japan Option” shall have the meaning set forth in Section 3 of this
Agreement.
1.5 “Japan Option Term” shall mean the period beginning on the Effective Date
and ending on the earlier of: (i) thirty (30) calendar days after [**]; or
(ii) the date on which Schering notifies Valeant that SP is exercising the Japan
Option.
1.6 “Taribavirin” shall mean the compound known as taribavirin, any solvates
(including without limitation hydrates), acids, bases, esters, salts, isomers,
stereoisomers, racemates, enantiomers, tautomers, polymorphs and crystalline
forms of any of the forgoing. For the avoidance of doubt, [**] are excluded from
the definition of Taribavirin.
1.7 “Territory” shall mean all of the countries and territories in the world
except for Japan.
2. Waiver and Release of Rights. SP (acting on behalf of itself, its Affiliates
and its and their successors in interest) hereby expressly and irrevocably
waives and releases all rights, options and other interests held by SP and/or
its Affiliates under the November 2000 Agreement with respect to Taribavirin,
including without limitation the F&LR Rights as applied to Taribavirin. The
Parties acknowledge and agree that on and after the Effective Date, and subject
to Sections 3, 4 and 5 of this Agreement, Valeant and its Affiliates shall be
free to license or otherwise dispose of any and all rights, title and interest
with respect to Taribavirin in the Territory without any further obligations to
SP and/or its Affiliates.
3. Japan Option Rights. Valeant hereby grants to Schering the irrevocable
exclusive option during the Japan Option Term to obtain an exclusive license to
develop and commercialize Taribavirin products in Japan (the “Japan Option”).
4. Exercise of Japan Option. Schering shall have the right, exercisable in its
sole discretion, to exercise the Japan Option rights at any time during the
Japan Option Term by providing Valeant with written notice to that effect. Upon
receipt of such notice, Valeant and Schering (or its designated Affiliate) shall
promptly negotiate and enter into an exclusive license agreement for Taribavirin
in Japan (the “Japan License Agreement”). The Japan License Agreement shall
expressly include the terms and conditions set forth in Appendix 1 (attached to
this Agreement) and such other reasonable and customary terms and conditions
(consistent with Appendix 1) that are typical for such a license agreement.
 

**   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

2



--------------------------------------------------------------------------------



 



5. Access to Information. During the Japan Option Term, Valeant shall keep
Schering reasonably informed as to the status of development of Taribavirin in
the Territory by or on behalf of Valeant or its third party licensees. Schering
shall have the right, exercisable at any time after [**] but prior to the
expiration of the Japan Option Term, to conduct a full due diligence review of
any and all data and information generated by or on behalf of Valeant and/or any
of its Affiliates, licensees or partners, in connection with the development of
Taribavirin products in the Territory. Upon request by Schering, Valeant shall
provide, and shall ensure that its Affiliates, licensees and/or partners
provide, Schering’s employees, consultants and/or representatives with
reasonable access to such data and information as is necessary to enable
Schering to complete such due diligence review. Following completion of such due
diligence review, Valeant shall, upon request during the remainder of the Japan
Option Term, provide Schering with (1) an update of any additional material
information related to the safety or efficacy of Taribavirin that is generated,
and (2) copies of any substantive communications with the FDA or EMEA regarding
an NDA or other application for marketing authorization approval for Taribavirin
in the Territory.
6. Confidentiality. Schering acknowledges and agrees that all information and
data received or otherwise made available to it under Section 5 is confidential
and proprietary information of Valeant and/or its licensees or partners.
Schering hereby represents, warrants and covenants that Schering and its
Affiliates will use such information and data for the sole purpose of evaluating
its rights to exercise the Japan Option. Upon expiration of the Japan Option
Term, Schering shall upon request promptly return to Valeant or, at the request
of Valeant, destroy all information and data received under Section 5. This
section 6 shall survive the termination or expiration of the Japan Option Term
and the Term of this Agreement for any reason.
7. Exclusivity Covenant. Valeant hereby represents, warrants and covenants that
during the Japan Option Term it shall not, and shall ensure that its Affiliates
do not, license, sell, transfer, assign or convey to any third party or to
otherwise encumber any rights or interests in or to Taribavirin in Japan
(including without limitation (i) any related Japanese patents, patent
applications or trademarks, and (ii) any rights in Japan to use trade secrets,
data, know-how, information or other intellectual property rights to Taribavirin
and/or the manufacture or use of Taribavirin) that are owned or controlled by
Valeant and/or its Affiliates. Valeant shall ensure that any licenses or other
rights or interests with respect to Taribavirin that it or its Affiliates grants
or conveys to any third party during the Japan Option Term are consistent with
the foregoing exclusivity covenants, the rights granted to Schering under
Sections 3, 4 and 5 of this Agreement, and the terms and conditions for the
Japan License Agreement that are set forth in Appendix 1.
8. Publicity. Schering and Valeant shall agree on the form, content and timing
of any initial press releases concerning this Agreement which the Parties intend
to issue as soon as practicable after the Effective Date. In the event that
either Party intends to issue any subsequent press release, public announcements
or other further public disclosures relating to this Agreement, the terms and
conditions hereof, and/or the performance by the Parties hereunder, it shall
provide the other Party with a copy of its proposed release or public disclosure
for review and comment at least two (2) business days prior to the planned
disclosure, and shall give due consideration to any comments
 

**   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

3



--------------------------------------------------------------------------------



 



received from such Party. Nothing in the foregoing, however, shall prohibit a
Party from making disclosures to the extent necessary under applicable federal
or state securities laws or any rule or regulation of any nationally recognized
securities exchange, provided that (i) the disclosure is accurate and complete,
(ii) the disclosing Party shall where applicable, request confidential treatment
to the extent available, and (iii) the disclosing Party shall provide copies of
the proposed disclosure reasonably in advance of such filing or other disclosure
for the other Party’s prior review and comment and shall give due consideration
to any comments by such other Party relating to such filing, including without
limitation the provisions of this Agreement for which confidential treatment
should be sought. In addition, Valeant shall have the right to disclose in
strict confidence the terms and conditions of this Agreement as necessary to its
prospective licensees of rights to Taribavirin in the Territory.
9. Termination. Except as otherwise expressly set forth in this Section 9, this
Agreement and all of the Parties’ respective rights and obligations set forth
herein shall terminate as follows:

  (i)   Solely in the event that Schering exercises the Japan Option prior to
expiration of the Japan Option Term, effective as of the effective date of the
Japan License Agreement as contemplated herein; or     (ii)   in the event that
Schering fails to exercise the Japan Option prior to the expiration of the Japan
Option Term, effective upon the expiration of the Japan Option Term, and
Schering and its Affiliates shall thereafter have no further rights or interests
of any kind whatsoever with respect to Taribavirin.

This Agreement shall not be otherwise terminable except by mutual written
agreement of the Parties. For the avoidance of doubt, the waiver and release
granted by Schering under Section 2 shall not be terminable under any
circumstances and shall survive the termination or expiration of this Agreement
for any reason.
10. Miscellaneous Provisions.
10.1 Relationship of the Parties. Each Party is an independent contractor, and
nothing herein shall be construed as creating an employee/employer, agency,
partnership or joint venturer relationship between any of the Parties. None of
the Parties shall have the authority to speak for, represent, bind or obligate
another Party in any way without the prior express written authority of such
other Party.
10.2 Force Majeure. If any Party shall be delayed, interrupted in or prevented
from the performance of any obligation hereunder by reason of force majeure
including an act of God, fire, flood, earthquake, war (declared or undeclared),
public disaster, act of terrorism, strike or labor differences, governmental
enactment, rule or regulation, or any other cause
 

**   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

4



--------------------------------------------------------------------------------



 



beyond such Party’s control, such Party shall not be liable to the other Parties
therefor; and the time for performance of such obligation shall be extended for
a period equal to the duration of the force majeure which occasioned the delay,
interruption or prevention. The Party invoking such force majeure rights shall
use commercially reasonable efforts to overcome such force majeure event and
resume performance as soon as possible; provided that nothing herein shall be
construed as obligating a Party to settle on terms unsatisfactory to such Party
any strike, lock-out or other labor difficulty, any investigation or proceeding
by any public authority, or any litigation by any third party.
10.3 Notice. All notices, consents, requests, waivers and other communications
required or permitted under this Agreement shall be in writing and sent by
personal delivery, fax (with confirmation copy), internationally recognized
courier, or certified or registered mail, postage prepaid (airmail where
applicable) to the receiving Party at the address or fax number, as applicable,
set forth below, or any replacement address or fax number notified to the sender
by notice actually received by such Party:
If to Valeant:

     
 
  Valeant Pharmaceuticals International
 
  One Enterprise
 
  Aliso Viejo, CA 92656
 
   
 
  Attention: CEO
 
  Fax: 949-461-6661
 
   
 
  with a copy to:
 
   
 
  Attention: General Counsel
 
  Fax: 949-315-3818

If to Schering:

     
 
  Schering Corporation
 
  2000 Galloping Hill Road
 
  Kenilworth, NJ 07033
 
  Attention: Vice President, Business Development
 
  Fax:
 
   
 
  with a copy to:

         
 
  Attention:   Sr. Legal Director,
 
      Business Development & Strategic Alliances
 
  Fax:    

 

**   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

5



--------------------------------------------------------------------------------



 



10.4 Further Assurances. Except as expressly provided elsewhere in this
Agreement, each Party will at its expense promptly execute and deliver any
further instruments and documents and take any further action as the other Party
may reasonably request in order to give effect to the terms and conditions of
this Agreement.
10.5 Waiver. A Party may, by written instrument executed by such Party, extend
the time for the performance of any obligations of the other Party, waive any
inaccuracies and representations by the other Party in this Agreement or in any
document delivered pursuant to this Agreement or waive compliance by the other
Party with any of the covenants, conditions or performance of any of its
obligations under this Agreement. Any such waiver or failure to insist upon
strict compliance with such covenant, condition or obligation will not operate
as a waiver of, or estoppel with respect to, any subsequent or other failure.
10.6 Entire Agreement/Amendments. This Agreement, together with the attached
Appendix 1 and the November 2000 Agreement, constitutes the entire understanding
and agreement between the Parties with respect to its subject matter and, upon
the Effective Date, supersedes all prior discussions, negotiations,
correspondence, agreements, and understandings, both oral and written, between
the Parties with respect thereto. This Agreement may not be altered or otherwise
amended except by an instrument in writing signed by each of the Parties.
10.7 Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. If a question of intent or interpretation arises,
this Agreement will be construed as if drafted jointly by the Parties and no
presumption or burden of proof will arise favoring or disfavoring a Party
because of the authorship of any provision of this Agreement.
10.8 Counterparts. This Agreement may be executed in any number of counterparts
and by facsimile, each of which will be deemed to be an original and all of
which together will constitute one and the same agreement.
10.9 Severability. If any provision of this Agreement is finally determined to
be invalid, unlawful or incapable of being enforced in a jurisdiction, (i) it
will be deemed to be severed from this Agreement in such jurisdiction,
(ii) every other provision of this Agreement will remain in full force and
effect in such jurisdiction, (iii) the Parties will negotiate in good faith to
modify this Agreement so as to achieve the original intent of the Parties as
closely as possible in an acceptable manner with respect to such jurisdiction
and (iv) such invalidity, unlawfulness or unenforceability will not affect the
interpretation or enforcement of this Agreement in any other jurisdiction.
10.10 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York, USA, without regard to its
principles regarding conflicts of law.
 

**   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have executed this Agreement by their duly
authorized representatives as of the dates set forth below.

                          SCHERING CORPORATION       VALEANT PHARMACEUTICALS    
                INTERNATIONAL    
 
                       
By:
              By:                              
 
                        Name:   David A Piacquad       Name:        
 
                        Title:   Vice President,       Title:        
 
      Business Development                
 
                       
Date:
              Date:                              
 
                        SCHERING-PLOUGH LTD.                
 
                       
By:
                                             
 
                        Name:   David A. Piacquad                
 
                        Title:   Managing Officer                
 
                       
Date:
                                             

 

**   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

7



--------------------------------------------------------------------------------



 



Appendix 1
Terms and Conditions for the Japan License Agreement
Any Japan License Agreement entered into by the Parties or their respective
Affiliates shall include and be otherwise consistent with the following terms
and conditions:

  1   Valeant will grant to Schering (or its designated Affiliate) an exclusive
(even as to Valeant) license in Japan to develop, import, market, promote,
distribute, offer for sale and sell pharmaceutical products containing
Taribavirin. In furtherance of that license, Valeant will also grant Schering
(or its designated Affiliate) a non-exclusive worldwide license to (i) make,
have made, import or export Taribavirin and pharmaceutical products containing
Taribavirin solely for the purpose of developing and commercializing such
products in Japan, and (ii) conduct pre-clinical and/or clinical studies and/or
other development activities using Taribavirin solely for purposes of obtaining
and maintaining health registrations and/or supporting commercialization of
Taribavirin products in Japan. These licenses will encompass all relevant
patents, patent applications, data, information and know-how owned or controlled
by Valeant and/or its Affiliates related to Taribavirin or the manufacture
and/or use thereof.     2   Valeant will also grant to Schering (or its
designated Affiliates) the rights to cross-reference, access and utilize any US
NDAs and EU marketing authorizations for [**] that are held by Valeant, its
Affiliates, licensees or partners. Such rights shall be solely for the purpose
of developing and commercializing Taribavirin products (including monotherapy
and combination products) in Japan, including without limitation to obtain and
maintain regulatory approvals in Japan, and to manufacture Taribavirin anywhere
in the world solely for use and/or sale in Japan.     3   Schering will grant to
Valeant (or its designated Affiliates) the rights to cross-reference, access and
utilize any marketing authorizations for [**] that are held by Schering, its
Affiliates, licensees or partners. Such rights shall be solely for the purpose
of developing and commercializing Taribavirin products (including monotherapy
and combination products) in the Territory, including without limitation to
obtain and maintain regulatory approvals in any and all countries in the
Territory, and to manufacture Taribavirin anywhere in the world solely for use
and/or sale in the Territory.     4   Schering will control, be responsible for,
and bear the full cost and expense of, the development and commercialization of
Taribavirin in Japan.     5   The Japan License Agreement shall provide for
Schering (or its designated Affiliate) to pay to Valeant the following
compensation in consideration for the licenses and other rights granted under
that agreement:

 

**   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

8



--------------------------------------------------------------------------------



 



  (i)   a one time, up-front, license fee in the amount of two million US
dollars ($2,000,000); and     (ii)   a royalty of [**] on net sales of
pharmaceutical products containing Taribavirin in Japan by or on behalf of
Schering (or its designated Affiliate). Royalties will be paid quarterly and the
term of the royalty obligation (not to exceed the longer of the life of relevant
Valeant patents in Japan and a term of [**]) will be agreed to by the Parties
and set forth in the Japan License Agreement.

The Japan License Agreement will not include any other up-front payments,
license fees, milestone payments or other compensation.
 

**   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

9